United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-1877WM
                                   _____________

Annette LePique,                       *
                                       *
             Appellant,                *
                                       * On Appeal from the United
       v.                              * States District Court
                                       * for the Western District
                                       * of Missouri.
Andrew C. Hove, Acting Chairperson *
for the Federal Deposit Insurance      *
Corporation,                           *
                                       *
             Appellee.                 *
                                  ___________

                           Submitted: February 16, 2000
                               Filed: May 31, 2000
                                   ___________

Before RICHARD S. ARNOLD, HEANEY, and LOKEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.

       This is an action under Title VII of the Civil Rights Act of 1964 for retaliation.
The District Court1 granted defendant's motion for summary judgment on the ground
that the plaintiff had not suffered a sufficiently severe adverse employment action to
trigger the protections of the statute.

      1
       The Hon. Scott O. Wright, United States District Judge for the Western District
of Missouri.
       The claim is that defendant refused to transfer plaintiff to a job in another city,
a job she desired to have. This refusal, it is said, was in retaliation against plaintiff's
testimony before a Senate committee regarding sexual harassment supposed to be
rampant in the office where plaintiff worked. Plaintiff's employer was the Resolution
Trust Corporation, which has been succeeded by the Federal Deposit Insurance
Corporation.

       We have no wish to minimize the personal impact that transfers or refusals to
transfer can have on an individual employee. This Court, however, has squarely held
that a decision to transfer an employee to another city, a transfer that the employee did
not want, is not an adverse employment action of sufficient consequence to justify an
action under Title VII, assuming, as is the case here, that the job to which the employee
is being transferred is of equal pay and rank and with no material change in working
conditions. The most recent authority on the question is Spears v. Missouri Department
of Corrections and Human Resources, ____ F.3d ____ (8th Cir. 2000). In that case,
we said:

             It is well established that "[a] transfer involving only minor
             changes in working conditions and no reduction in pay or
             benefits will not constitute an adverse employment action."
             Ledergerber, 122 F.3d at 1144. In Montandon, for example,
             we held that a transfer that required the plaintiff to move
             from one city to another was not actionable because the
             transfer did not entail a change in his salary, benefits, or any
             other aspect of his employment. See 116 F.3d at 359; see
             also Hoffman v. Rubin, 193 F.3d 959, 964 (8th Cir. 1999)
             (transfer from St. Paul to Chicago not adverse employment
             action because rank, pay, and other benefits were unaltered).
             Here, Spears has presented no evidence that her transfer to
             JCCC had any impact on her job title, salary, benefits, or
             any other material aspect of her employment. . . . Spears's
             transfer thus was merely an "inconvenience" for purposes of
             Title VII and therefore is not actionable.

                                            -2-
Id. at ____.

       This panel is bound by Spears and the authorities it cites. We have no power to
change the law of the Circuit as enunciated by another panel. Here, the action
complained of is the failure to transfer, but we see no reason to suppose that an action
of that kind should be treated any differently for present purposes.

HEANEY, Circuit Judge, concurring.

       I reluctantly concur in the majority’s opinion. Although the majority correctly
points out that our decision in Spears v. Missouri Dep’t of Corrections & Human Serv.,
No. 99-2239, 2000 WL 502534 (8th Cir. Apr. 28, 2000) controls, the rule set forth in
the opinion is, in my view, simply wrong.

       An employer’s retaliatory refusal to transfer an employee is an adverse
employment action, regardless whether the position sought involves the same duties,
pay and benefits. After all, where a person lives and works often is more important
than the salary or benefits he/she receives, and refusing the transfer results in more than
“mere inconvenience.” Accordingly, when an employee seeks a transfer, is the most
qualified applicant, and is refused the transfer in retaliation for her civil rights claim
against the employer, he/she suffers an adverse employment action. However, I
recognize that I am bound by our circuit’s precedent, and thus I concur.

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                            -3-